Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 1 of 66
United States Court
District of mary lan
A+ Bolkimeore

)
- - 7) -
even &, HeaSieY Crim, No pee te
; 5 ccm FILED, ENTERED

i __PetKoner, , wee 105850 RECEIVED
i VV 3 AUG 2.9 2021
! . . )

United States of America }

 

 

5 Q ) =e Boer

{ Pebhonecs Memorandum ak es and
Naw a Su pgoet of moten to Vacate Set aside
OC CoppecT WS Conviction and Seatence Qoesuant
lo 2%.0-5.C. § 27255

Now Comes nw Qe Monel, “\eeven QW, Veodley,
-Oce Se and pucsvane Lo 27% S.C 62255, lhe
foles Sanat, WSS Qeo ceeding, Federoa\ Sores
IoS Cavi\ ond Ceimnina groce dv ral, ne _‘Helow
Cred \esa\ QvViMOriiny AAG Any and ay Olve
ONE \calie, \eqa\ Quo*mor sty , \ereloy oW acs hes
Memeorandum of Vet ond \aw in Support of
WS Motion +0  yocate , Jet ose Sr Coftrecd
Convicton aod Sentence under 2% 0:9.C. 42255
AIS Woot Slate ond Cungue. AS Voiyowrs -
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 2 of 66

Preceducat Wighoey

[On november B40, 7or\% Sher o Jory Sera |
Yee von Deesiey WI AS Conviclear o\ Count ore,

| Consoirae to Ooch rOodse WK Tackeleerin
Ate ? g

ACHE 5 Covnt two, conS preach to Aste bute,

a Condroitead dangerous Sub Stance j Count Eight,
in
t Cond piracy Yo Us$e ane Cacry A Dinca sin OR
_Telation to A Come os Wielene oc drug to Wrelsrag
Ceime, Counts nine , Eleven , twelve, tAhicteen,
} Your teen , words and Sitnleen ) Cobiad $uventy

+90S5299i0n of O cCantiroi\e_a dange oe 5 $0 bstence

ON march 24, CO\R Whe Court Son le awed
Deasiey to A erm oS vie Count One,
Count lwo Ve, ond dwenhy Years on all

i Temain ing Counts,

__Yne gol Oireeoct altremed | See
USSR ™M beesiey } Wo. \A- 4724 \ Ca ete 2020 \

=
VWt AndSban+ moken © Vacntbe Sentence

I Que Svant \o 2% VS.C & 33.55 and

memorandum of Vek and \aw Now Ve trea,
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 3 of 66

\eqa\ Standard ,
En Siete land _v- Waaliagton 4eo 4.5. 664
Crea) ne Svoreme Covrt of \ne United
} Siates Se* Cou Hy n \eqaa\ Slandarnd Gor
_Cererimo\ de lense Attorneys in Avec  Vepre Seatarhen
LoS ie hea eons Who Nowe been accosea of
Come, And Whe are \oeing QroSecy te & ‘oy
loner State o- Vedermt goverment The
Covert Q\So Ser Yor’, Ane Standard Cor
i Selec mining When A Criminal dcenge adtorne Y
od grovided Cond bi ky Monarry madequate

Xe ocesenta ion.

More SgecsS ican, sx S\eickland dye
(Supreme Cours e5labidved a Ser of
 \ege\ Qrnc. eles \nud govecn Clams at
LvneWeckue assistance oh deXenge Coun |
LAN Ceiminel Wie ceeding, .

Aw SneMective oSsiStance — CiedmS had two
Compenen d & A Pe ssener must Show thot
 Covndels QVecNormance Was de Qicien® ond
Awe Awe de Ncren ey Qed ced We

i detente. ~ td , ay G61, Vo  ebrual ksh

| deks cren® Qe \oc monet. , WA eV onec mug
temodtrate Wart  Covndsels HVEle Sen Loa Vion
New \oe\eow an pdecsve  Sdondard oS
Case 1:21-cv-02142-GLR Documenti1-1 Filed 08/20/21 Page 4 of 66

Te Sonaddleneo9 onder Prevaiting

grokessional Weems, Td. AL 664, While
a Court | Nant Ae Aeronining On ine Ractive

OBAM ASG LS\ance oN Counse\ Claim |

WSh . delecence Swed Son “Sirecteg iC
Judgments” Wye  Svgre Me Court dened the
dekerence OWed Such SWeateg ic Je dq ments

\n erm Of Awe ABEQUACY oN Ne have Sti gertion

Se. gportna \wose Svdg ment9%
isd Wea te gic, ChmoiteS made aller Wworoug h
\anedStaadion o\ \ods Gnd Vac relevant Lo

Nava v\e oO}ien are wirloaty vunchal\enqable ”
R Prien x ‘4 2

aad SArakegic C\rei ces Made ak Ver \e6d

Wren Com oie te Vac tga bien Are  Peadtonnble
Qree\s ey Xo AME eK heat Nak  peedsenatle
OroVessiona\ du dgments S opgor+ Wwe Vim tasion$
on \nvedstqasren. md. at b40-G\.

Tr olver Words Covse\ haS a duty to

Make  Tearonable ToNe Sha godion § Oc Ae make

 Seadonalie SeerSionS ek make Pacheovlor

Aawed}s y aon UN NEC] S$ac \ . & Rack Cola

Sec rSion ack SUE Rigo Mu5S+ be vet ly

aodsjerssed NS Cento nableness in at Circum$hnles

| Decond LA eordes Vor Counse\'g \a adequate
gecdormance Yo Condhbole a SA Awend renal
Case 1:21-cv-02142-GLR Documenti1-1 Filed 08/20/21 Page 5 of 66

_No\adion , ox Yes oner  rwot  Shew that
| CovnSelS A ehaune’ Qredudseg Wig de Nontiy..
pate, AL GAT. Vnder He  Yredvudice Prony
Xa Qe money mush Show jnat there 16 a
Ceagonarbie Geb use nak \put Ge
Counselg on grolessional errors the
TeSoik of We Proceedings Words hove
\Yeen AiMewnt+. A Ceasona\e P< No, loi Ni tof
NDA Qroloa i \ity SuM@rclon*® ye vundecmine
ConSidence in We Gvicome, id.,ar Gqe{,
An Ane indtank CoSe, Oe rhener assectS thet
WS Actal CounSel Qcvvided _ConShituhenatly 7
‘ne eckve ASGSiSsance Wren he merely
acceQgled \we a Coase C4 Yack

And En eey _\oS\eA Nv Con duct Any

Wn de gendan’ Lave5 Wg adion waro ane VWuets

| &viSerce ons law oS \We cose, AS &

_ Fegurk of Qawsars Cobndelg  Clawed
Xe grenSenleion aad aS fey Very in tne

i ATou nd S \oe\ow) Qe mene way de orived of

+

Cro tengin ye Crronrengad\e Ovidence of

dsug Ochs: ty Wirriew Vachodacd, Qo S9e5Siony
ASS wd 0nH . ped and Qn ankey 5 ? ve Sceuled
i ws oY Sve Qoverment Ax esas Ve YAS ener
Was peedodiced by Countelg Vadtore,
|
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 6 of 66

|
|
—

| Bn Hensley v vaited States 44 F.2d Esq
| Cy o%e NATH) Wwe court \nerid Jno the

dee adant did Yros eceiwe AWe |Wee hive
— aAS5iStance GX Couondel \peWsre of stucieg

re yerval Yecayte Wi, Ar*orney Aid nob expole _
Qoradiory SRonecoring dcSense , om deve lege
Anew ay Acia\ , Tru S Syne Convictteyn Cou id

| Not Stands

1

|

|

|

i

|

|

|

 
Case 1:2%-cv 0Rtda GER pagrumentt1 Filed ORMea/2 ty Page 7 A 88a se. |
Cased +o Challenge geverments drug Activi h/
on erat of Qe Hone cc”

(green 3 Lo

Veial Coonse\ QesNormace Qer \an\ow Cw odor k of

Seasonabblenets when ne advised Qekener to St gulote

athe Srog ACh) TA AR OCR ENLR Oo Me Nuey to obtain
AN ACced once ok TESPONS NOVY Yom Ave Sober Court,
ok Va doing So AWS ANowed Ave geveement to UN law Lowy
Comisiae Werents a WAAR Oe Moov Kens and

AS conKnv005 Qo $Se.$SonS BOT ing We \ndickment

Reciod,

The Evidence wah iasoSlicent de allow a Takonal
wens be Sea \aeyond a veaSenable dovkdt Wat

| delendank eossesed ak\east \eeo eyrannS o% Werd\n
loc CeGderodry Lo ara SN ceatk-bebe Wi intent to
Aiskibvie or Ackva\\y| ALS¥IQuix A SRA amount
WwWiclh in \uened WSggered We Stoky tory minimy™M

nor wah Sed ia Violakon of Qe hHoner$ rights
thes ae WS Senlkence,

a

Creede We Yory We WWSrockked bo Achkeemine the

drug 100 and Quant). Tn Covnsels As Vevent Perl amses
Qet\Honer Wes  Aaemed Wo crank of we amendmen?
icky spacon tee’ Wat & Counsel eregares groper and

Noe Seeclole deSenge Wwe Suir Lave ligation :

TWacovey Covnrsels indomype yen Ce Conceding Ye gover ment
Vo’ Cagn AS Neck \oy oe Cradle ncyiny AMwe dro Ackvity ,
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 8 of 66

Wuich \acludedsS yee , Qu by WStra ay kos and
Qodessiond AW Loaner Violated GebReners  Conghito dena!
Tank Under Aa awe GT amendment which
tyosurean teed ever) Cet ow | dekendant We Tigh to

re eWlechor aeddtuance of Counge\”” SheicKkland v, Wabhing ton,

HL US GoS b4O, lox Sct 2052, Go L.Ed zd 614 C19 4).

Yodegng We Seber reeSonalolencsd ow CounsSe\s Chailenyed
Condtory on Wwe Nacls o§ Nhe Qarhiwlar Case Viewed

GS oO Se Lime ok Coundels Gonduck GQ Covtcked de Yendont
Making c Cr\com ov newhechive 259i Stance EN counsel
Must Teeahly \ne atk of omigsion. Vhe rtcord Wit
cW\eck Colnhei\H  achkoans during Aeial.

VESH won| —_— Veial counsel and ve honocahie Jodge
OX We court elects Ares Me Gourd wes Aware oX

CHARIS ackoenS Of nob ccs st Ve soverinen® Case

eet ateshey Yo We devs Orkinity »
Fsee. Sentencing tooanserio + aga”
— Woe Gover - “SS \Wweteve Wat even during We course of
She NWetal AY Wey Concedsd da Wak oe ad of Engaged
WwW Nacco#xe Acuity) AS waatd Poerenh
— Veal Coonsel— > \e5 , Your \Wene™ WH Rack Ed argue Amok there
Swerd oe Some acceptance Ok caHponsilit) Credited
Even under the guidelines - Jose admis jon 9 e
See also Sentencing teaser pt pg IG
- The sexcke “group Ye i6 Sue Condpiracy © deiwilevie and
9055255 ww We Ven’ fo disttovle Controiled Sub Stence
eae Amor Was Nek reathy Condedkd dvring Wwe Coorge ok this
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 9 of 66

Theta”

“ PER Ase Tackebrering Sondgimcy Cheim a
We Govrt wad enhancements Yor Qivearms Avett Wats
a\So not Contested Wat CMedaery Hed VQ We Ccimes
OY Violence AVedaR Aw fount One mad drug YroukRekens CCwes.

~ |See, BArecVeg Leaneceipk, 9-4 \A=

- Sera Counsel We never Conkeshed any When rk Comes to The
pe a , Wy Achits| An We ergot wood in sermy of
we. \aroe orn ok Acog Reading , Nour Woner We Atcep ted
SeSaonswoi\sty Yor aM Ok Kok We adwrted ok Jost Uke
Rec oody EM IN WS Gade Who nad Qiended _ Sy ist "3
Covnrels Searergy World He more agate eink Vor Plea
AseRe men BS OeMMonerS Co- de endeunts porecces to Oo
ANS Necktie Was not Sevad Strategy Ser tesaly Vo
Concad gyi Sn Ae Oregence OY ene dery PEALE one H

woud denice Wes S™“ and G™* amendmen Sgn.

Covnse\ \eal CEQCENSEN Sediey Was VUATeENaddl® and Unease be

onder grekehss, gerastiona\ MorMmsS and We Charlenge d actiens

Away nek Seoad Shrabergy .  Kimmedloran 411 os at 341:

~ Seq Ivey iaSwochens | a el

The law only requires a Su Shan Fal Simi larihy between fhe indictment

and oreck Won SoM cent thus iS dhe Super Se ding indictmen?

Rrarges that ca ceckan amevat WeS involved ond the

teghimeay Or eXWilte Indicate in Cece a A event amount

Wau involved i+ 15 Vr \ou to determing WWheter fhe ds Phevenee
SI io makrial ond if You my ib ah Maferia] thon you rust find. the
Qh 4

~

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 10 of 66

delendent ok Quilty “a

Had Counsel Challenged dhe goverment Narco tics Activ ty
With Proper de ence ove challenged Aue quankhy atlegled
Through exhilits ac keshimeny lo Show a li erend anont
theres o reasonable Proabitity that fle Ovk Come wovid
have loeen dileent

ye Yory AcheemingS Ane Racks s

Yer Counse\ se \ook Qaor the ducy Whe word determine the
CoSe and Lore ky aH Qvoter Bet ree: Gee Ow Sanianting Acqueme We
OX Accedhence o Ce Qontilo’ ty « Tw was. oa cel of
Aacom@tence , Qeh Monte Wes not quaran teed Jo recieve
Wie Vioated Oe KE honee rigks vader Woe GY camendmen*

bo eMechve ASS Stance oS counsel and hg 9 amendment
Fignt to due procedS.

Deceose nurecokie ACHVIK) Were Alleded \n Counts ,

Ny 2%, 4, lo, WIS NS, 1S, Zo. Witch Ame dvry Voowdl
GeiMerer Guilly on ali Coots, Covnge| Was tmeWMective and
Unreliable Yor not Challenging goverments Case thet Wes not
Supported by Nok and [dre

under Z1 WSC sh $4\ Ga)Cr) CA) G) a Violation snvelving

\,O08 Scie OC wore ox \ne con requires oO monde tory minimem

| Peal ty ol \o \ese9 Im pr igonment and Se45 q maximum en, FY

oF ‘Ye Im PriSeonmen i

under $4! Co) GYCHICTD & vieration ol GUICA) _invelying

loo Sram ocr More o\ \neroin Cegyrces a Manda der Minimum

pene [ty of D years Imprisonment and 3et5 oc Merxtmvn)
ey S

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 11 of 66

Qenalby ox Yo \earS Empcisonments,
Vecge ne Weight avowed AN Q\ Violabin oO S$4\C a)
netessyS Ame Stalvtery geneity We is an Clement o% Ave
OMenSe med most de Qrosen Weyond A Tkeasonable debt
onder UW VSCH Bo c_Qsr) Asreovbson Strorg When A Contreiled
SuoSbance We Ac\vered. Ddivery ‘So We Gchval , ConS$troctive or
Otlemoted trunwler OF & Contriled SobStunce Zl U$.c.§ Soz s)
Tne, grain \angvage WX TW Ws-c.$ S4uVQ) \adiealeS — that
Seer onluwhy Seater aya SsSkack lente, Seperate act9
BY Asiriiovtton o& contmiled Substance are distinct offense
Under SHV) a oppesed yo Conkinutay Crime |

Ir posne scion With inleat Se digieioute 3S achoal Oc Coashroc hve
VWMHeSGion OVET A Controiled SobSiance Wy a arwWendant Who has

AWW MMd OF Qians Some War So deter Or Lrans ter
WMHeGion or Conkeo\ O& Ye Condroritd Sulostance Yo indies
Conevokve Qostegstont requires da Qower and Ane intention at
Aw gwen Mime Vo ekerise Aominiony or Control Over & Maing +
Qsvok Wak cv A \.adont ASsociak¥e Wilh ao gecsen Who Centre! £
IC Sevg sy, sha icwent Np QeVe ConStrockive Possession -
r Qossesdion ot \ ese Grams o& VET OLGA When oO di lesidand
Navy Awe ewer Ond “mbentionG do ckereige dominitn and Centro!
Over ON 1 cams ont end Wren Wb 00S6eSSi0n \S
Daverrugbed ‘oy OO Com Olere AwWigorocssion or oy Oo

Tedoction 0% Snnd Quenkiey yo \ceS5 Anan \,O00,

Vhe gevermen i” Ade dgeS \yovo grams oc Mort of RCo
ane 20 yrarmn’d ot Cratké-hwage O4 Qack oX Ane Con § piraay-
wR Quey Was adted Jo determine Wwe Kye ond Quantity
gS

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 12 of 66

revs Were —_— to ive Ox bhoner, How he Jury detevm ined
dhok the Pe ti koner was ottribote +o one Kile gram Or more

of \necein ond “SO Grim § Oo} Crack \pase tS Unknown.

| Recor we Gpyerments aMedged amount teigyers OW Mereageed

mandatory minimum this iS & Clement thak the goverment mus
prove beyend & iatoriable thobs%

United Stakes v. Alon fowe 414 F4ad 152 C2019 ) Quoking

Uaiked Statded V. Allen cyan Mleyne, Sto WS, 99 133 Scr 2150)
\So Led 274,314 C2o1B)

Ap Toe We cpvermeak Nery Tower Adinlovied \joos grand

CK heroin. The Coord Qond i wed WMooicent Evidence to

AoW a ralronal dvrer to Und We AVendant+ gosse soe

Odense  \poo gyre oy heroin ab a Single Mime With the intent
Yo Agha bute. Becasse Me covermens Euidence Was premised

On \XG incorrecd eele’ Wank SE Covrid  Comloing weights a
muihigie ASteloobionS ani XS conbnved Qo8SesSeonS during the
\n dick ment Periods Wwe Speueernercy can nok Combine |o

beam acrrens of 1% ren ot Cractloase to equal 260 grams
ane “WwcrenSe A” Mana tory Minimum AG hey MWegelly did

Were Sn Qedibiener$ Case Qe So Wrvndels Qosiure to

UNnwVAl and gra sent HU Kaaeng Biren albeilbuded vt RH tener.
AS Wn fou We Yovecment wovid not beable 40 present Evidenes
that Will prove ab one Aime fhe (ee Heaer possesoed , dich bAd er
Wes D cceable fo the Weigh of | ,c©0 grams of More of heroin
oc Z2Se yee of Crack-base, A rational Jory Could dederagtae
\ue Pekhionel  Ak\wask Hos2eSed Qa Ergnh bal Street hoerm

Ng 5 cams ov Cregle -lonse Ak one Sime, Coon Se lS
gs

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 13 of 66

(AEMonS  CRewed We pve rme n* Wwe \oorden ‘0 reve AWS

|CVtmentds Wie 4S Peqyired ‘
WwS AS Arey an ack ol, AQierency on\ Covonse | and

on ector Aet Can never low Warmess: Lt 19 also A

Nivlation ok gebiioners SP qmendment ight So due Precess.
[Sy Roundse\S Qoslv re \o Make is Oraltenge Pek hone H Was
Enhanced de a We Sentence . mN We core matter, Was

Cvrodleage d Nov Gr Counye |S on prohetSiona | zwrevers WereS

OL Ceasenable. folate Ve awk Woe Ovocee di Wwovld bewe
g | e ~

‘Deen Wterend, Minvd — Coune |s de bresent ger ermare

Gut archkonS Keung Vowneuts We ecoectont norm we Q

Com Qentan> Qro ess tonal ;
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 14 of 66
Vue Wsitick coor’ aloodsed FH AiSceehon
moleal Atter Jucor misconduct’

| (grovnd Z)

LQersoner ceseecthony assects shah nis _G™ amendment
loa None and LN Qacdra\ Nucy wad PceNuUdrcary
Iurelated, liken ox \utet A Ave Qone\ Comms ted

LS condve+ vy $5. Pegar ding courtly \aStructkteon on
\pe Yo nun Ale UNVvsal \acidendo, Wee Court on

Case 4 s\Gin 1 (223) \aStrocded Ave Joey desiy

_\e no ¥ Ly \ue Court Tmmedsately ‘he come in

Say ~

Con Yack Wan a vanvsal jaciden’d Gnd pot Yo Asgeuss
Suen mothers  Widy Revow Jurors, Joror A violated

: i externa [
Coury \nSk (ue Views \uhen She Came inko ~Corrtect

Contour, You Qgeioe So Novy 20" Lory | Joror was
Rieu’ out o& Sue Gourk hovse Ney on on identlied
LMOGKES , Wovded Sweek Swe man. The man Stated
sss ging, Yo do a Wis Nonign®” ow \ews Si geng Lo ger
Qs anions Wis, Veghlened We duroc She warkrd to
iG Sececisy Wook and SQoke ko Ave. gquords and expressed
weak She wad asad, She Worked Se Ane unidesiied.
EMoSKe & an We Sean Gedney A _O\ Corce OeNore. \eaving
Lie. Secueny quacks a

WS sateen dese ANS  Noror Veeling’ were held Mle
Qa | doyy KXere Awe Cour ond garkreh were made aware
_o& WS ‘\ncidenhs One  AnShucheon C\eacly wialols de
Vhe neti violation came when Jvcor A decie A Jo
AScleSa W5 \Normation to anodrer Uvroc heleved
|

Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 15 of 66

[Te Noe Sure AB Vqride Ae ory Tom where She

} ave. a delored account oS We incident ond alto

EXQreHed hee Years TRS MBcondsct ONnd taindment

iS pod only Violate courts wSievclion, bot also
Violated gels one Mow Yo an Var and Dm porte (

| Seea Awa NS Greta Jered \o) jhe Gres amendmen te

| Soror asd nok no bsky We Covet jadStead Conveyed
LNs a Vn AW Presence ot ON Jurors
Anside Mc Qery TOOM oN anoiwede Sorer Came

| Yehix Wwitw IWS lalermatton,

Vie des o\ Nudge \aihetyy Coed Vor Juror A

na Qusshien Yo oe orev Vato. lune Covrtcoom Sp
Gre cCov'd deSenine What deandice Oy She cegerted
_\Wwhak was Stated atnove. Notes Quesh. aniny Svc
Negected er ConVeirgation Win Jvrr BY in tne Jury
_Toem , WAS only \nenrd oy nem a WWwch wag \oter
Novas Yo \oe Nose OX excep’ one dorec knew of
Ane Wwodenk Oder View Sorec Ah Seehy oc. overt —
neacd nec Conversalion With Joror & 4, Wroogh
Ata imo Juror ya Micote Ad She Aid nok wank the

Q4r CovngetS yo Know Aoout Me incident

In GQ Cosa Wher Pedvrore c ans adSSocrakeS are

\eqrd Yo Commix acts of Violence Such aS

Morter Yr \s \nove wes | ) Asengerian And te teikioting
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 16 of 66

Again \wikawsseS , Sx Vera » SNA rckimS Loy Awe.
S$ wv Verce and Warenks So inbmadele . Tne QUCaASe
Peay!" Ww \eanSmikle d do ane Nowy \wcouyla Qoverments
~YirSen SabionS 5 Wepre S ond Sever sent WwenesseS
_AcSAamony Wwe. A Asner More pxedudsced tue
Qe Wwonec oy dered fh Mi9Conducts
iJovor Wack of Conveying Aig va Mera Epes to
-OMers Sueorg An a Query Teom Where “move dnen inno Cy 6v$
Lintecven ten sank ConShivted Conduct “ot Such a
j Characher ay te Teatonataly deaw into Queshieny "
Awe _aioinay OF Swe Jureo So te mein Tm pactiale
PSacnes Vi _ F:Od a+ Z44- 245.
Whe vecord re ects mak 6 what \cansgiced A AWS
| Coase wesovge Of Sve SuvorS miscendoct Ye Coutt
idectedred  \nat a voir dire of ar Cemaining Svrors
kus \warran Sedo
The Pisialy prety dica\ Nature o\ Juror h BALegeben
_Soaratment and mistondoc’ Ane Courts cesypenSe
i FeNlecking Wo AGeSmens Anak We MGeondvet was
Qy> Credivore Lz mo New Ure Ws wae is So shad Joe
i Nrequdton Vivo. Awe collection Yoc co YE mmer
_ Wearing Ve be mete BWwesyimy ston Uoon A Cre diable
| Negation of deey, hampering, T§ \we du Senilant
“onnices We Yores ot S Showing Ye SS Enkhle dd Utder

I sSenmet” Q) No a Se Bu Node _Qresymgsion work
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 17 of 66

Ame external in Piven 8 Qredv diced \we Jurys abi vy
Ao tema Emypactal and Z) te an Evidentiany

j Nearin Ven AG tering Wid achvalty Yeansprred “and

| Www de Whe Cualeng € Contach ws hacmlesss

1 Remmer 341 V9 2dr BacneS ASt F3d at
.242-WH ay Suk Evidenbiacy mene ing Ame goverment
ears Vee burden 6h scent bsg {he Ie Sump hen of
| Qre Nu dice ‘ony Showing Sele Meret words vig
_Teagenorele —geodilo: wy! yak Ane ery “way iallvenced

a
’

oy an Tadeo ger Communication

AS So Swe Awe dod QueSkon A Adcec’ a iS

EMw5k ‘Nw ConSideved Nico \reee weg an citrate dictal
J Nacidkay Wick CeClaialy \eiguaeaed One Sues

— Hewever Woh Qover A chose Yo not Teamdiate\y
AsSclofc We Wwertent to We Court ia cleac

L Con Seaven Bon ok we Covey  \A Sheer bron Sen caciainy
| Quiside Condor, In$lend She Spread er Nears

- Amony _OA\\ Wars excegk one ,\oy Sesaking opealy
_ Qoov Me Ancidank Wereloy inVerkiag Wwe endive Jury.

| Theve Gre , the \ai bool Aueshoid i5 met 5 extra Judica |
Lan SMemadion Con caraiag a Ai’ Way \canSimble dbo
we Seey, VWrere (5 then a Se eickble fe yy broable

Yesumovon of Qce du Kee Awad staqu\we's Oa mshrral,.
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 18 of 66

The DiSterct  Covets Mangerment of Ais inelaent aS
awed Doi Ro Cedvarry Ard SuloStanhvelr » The
LASHrick Court Aomiscd JIvror A Wesed open hec
_M5cendoct ecavse A. She Yaied to no tity the
Covet of an vnusal incident ond 2 Sie

ij Secend AWS camena ot Ye entire _ Jury,

Vk Aishetet Bord did not uay investigate

| Awe CL pwrcked ANegahsen yw Vecred bs Compiy at
_ Awe Tequicamen ty of cemmers

._Qrocedvary a Covc Comconted ith oa credible
AXlegatien oe _on Imgre ger _eXtemnorl con fott Wenol
Ven Are Jury ond Whelver Se wus  Predodiciot

“ra i \itaafingy Win odV inleres tee Packie
Oecmirted So Quclerqgade” cemmel 341 OS at
224-30-, Vacned WSL F:9d4 ay ZHT, shes ihe
Qroce dure emg\oyed Noy, Awe S89 hese¥ Court

, Aocegacded We ick Vending Eyepase of

_ Temmer “peasian Won 35 Deded on Consideration

; of dvi Qrvees9 “an Lorne Witook ov Inge 'ing a

_ Oriminegl beaded \o_ Georived a Ane, opportunity
to uncover Qnets Wak covid QOVOVE Ww Sint
V3 Lune nionen i Wielotion « YA. AY 250 The Procedure
__ardo Acgrved Ave Oe 4: toner ok Ywe Pre Sumption
i Ered dice Yo Wren he SS enked 5 onder
temmec,  Cemmer $49 0-5 ot UA_ | Goenes 151

FS as THtL-U3,
Vy

iNeolnerotole.. + \wereNore loroug ht Cuidenc&e rom

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 19 of 66

Awe digteter Cours lack Ao wy iAvedbgake Was
| Dob Stan Hvely AN scat aro, The Court NtveH

Xouy engaged iN ConSidercation aS Joror A allegation

_Ywis 39 Sepgorled Whe court never catled the
Jeeverhy gerard and took an vadoly nacre w
LNSew ok We Vy pes oF Splecnal Contacts that

—\powid Moandake Q femncee newr-nge

Joror Cedorled Anak She was otegesly Uh ews

_Ov*s o& MWe Coort \Aoud: oy an gatden lewd mon

Waray A Maske and Said \wwod enough Yor \We ce do

her. Sueoe A moy wert \yelieved \nak She twas

Aacqcled Yowewge She Was Vouaest and dere

Mey ave etn an etort olbet Yo tomper With

ner \weoug Ve Oct OX \ntimodation a5 the

» Goverment \noay AN\eged \ne fe Ktionec and
asdsecinles to do,

Vrere ace two Assy Wer ao Teagenable Juror

Coord alee a what rand oi ve0 to jue Juror that

\vad Y nowed ‘

| Firgt Swed one ok Swede Cone \ member Veyt AWweeeleac d

Noy \ve \aciden®,

Second, nak dye Vaidenti Ped man Covld be a

“Yerdson Asporiated With Ake pel hener fo tamper”

ww one Oo \we Svovotd nen call ot Wem Wee
\
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 20 of 66

LOVNSiae SMe Courtroom and Tape perly lorougut

i Prat evidence dicectly inte due geek Jury too
wy She Onease Wer” \eangmitted to tue Jory

i And Onidenibed Masked rom OS ing tuned Same
 Q'vraoe Yo a Quvor ‘Rem ger o Wit Somigint /
LAS con le analiced Mary deren} Ways
Qebibrencc werd argue the Orarocter of the
LSaconter, \re  Aetiver of jhe pnrate USea
Tr webicth Wwe sed by an masked man

GN Predv dice Pe btione @

Wid An dices Commonicssion  Covrid lave gave Oo
_Sovr o AMevent Sight on thre phrase USed
Yowcouhe OS Ave mannce OF tne encounter
ONS Wwe OrcSentatton Givias by de goverment
_ Owed geverment \wiknes9e5 on We Cominal conduct
| Conducted d, Oe dikione c yP- ConSeiratecs and
loxbSocsuies., tut Se toed “ch” de hired dn
Ave dery ay co ack of violence,
i Quciay it Sie OF Soror A Ac Vense Counse |
_ ASKed “nave \ev veard Mc Serm ok Wt Juror A
Ys : Ce ONES ot oma Awe Sesal
_\he Coury Cer Vor  netavge Jvovror are \t
Wey ~A Security Concern ond tne comsuan|
ok Swd Qorot \yad it cored \e  miseorduct

Wiican lous ecced, “Was incidenf an mis conduct
Qy

Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 21 of 66

“wap bu Gicent enough So Con duc} O Noir aire ak

max’ Ceons ining Jurors Which i+ Shovid Wave been Su Piceat
_enougw bo ouy \Aveok go Fe Awe incident Withouk
aw on \avesbigation of Vue incident dhe Petit one
| Asya deprived Wis Cigut fo Uncover We has a credibke
| allegation te warrant a  Widteral and@  4¥e couch
to Conduck a cemrec nescing « “Vne depth and
\agut Share A Weovay Awe Conversation the Assumption

Ddded of if Awert werk Ny ar atl albouvt who

— \wsh Ann wil den hbk MAN and who Wwe he

_ Osbeciated With OF AWE Seve Veering® Wig Ck terna)

— Conhret May we ‘wWlvencedl was “Mot Serled Gut,
Ave Covrh eeced Soy nok orawy Sxplaiaing to the Gey
Temaining Qurors re domissle oh dorerh and the
Revers Wwitmeus & Asobt Covid not ASSLre the Jurors
Waoak nig \acident oS Wot an atenpr to tamper
HWwity cy uter” lode’ & at Nave As gach , Gad Shov bl
have Caited an yackes that ibnessed tue
WWci dea \ndlodiag Awe Sewveity Guard.
The Senkmend We Svrorg Were eXposea +0 by
O& Member of dye  porel About a externa |
Rontact One OF More Vorors may Wave Feit

_ Naima dated Fegar dies .

| here ere, Vue Asstrce’ Court Sheu id have
declared Q midleal Ato gelect Yehwenerd Cig to.
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 22 of 66

dy nosy Kony inves ga ny We aaloul ex Scteace
LAs cevtd De a odtemgh to tamper With o
i Jovor Ke dighercs Court Pccdvdically \ed}
Key Solo Skankkve matter on re Solved | Namely
LWwinether my one in Kuch had attenpted oF
| \neeadencd Yo inliaidute Jove r Awe \adertiy
i Of Ane mesked man thes pahe Court Dz ved to
take Stee9 to elreve Abe Teporked incvderF In
j Vac Wad Orcored oy No} Coadocting Oy Qoa
\ Avedhigedi en 5
An pemmec ve oniled Glo}es Me Suprame Court
_&Sroalo\ioned Ane procedures hat dishrich Court
_ Mv9t (Low when Mere WS been A Airect of
_ \adivec+ grwate Communrceetion Contack or
| Asedering wih a Vurer duciay devoal OQhout the
Mater Qeading \oe More Ane: Very temmer 347 U5
AL 22a. fh de Cendant Jeeking Qa cemmer heen ig
MvSt resend A _Credre _anegation thot an
Pynavinerized Contact tony Made , and thot
V9 a Awe Contac’ was Such GA Character aS to
| SeoSenaloie raw _\ato Questien de Integrity
of re Anvort Qrecee ding $ Conbh Wy bing \ more
Akan an lanotyerS jntecven Yon" Sarnes 15 1 F-3d
Gs 2142-45,
|
:
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 23 of 66

|
‘oa Court nas predv dically deprived the
1

Qe Ss HoneK lo Show Corse Oh a Credibik&
Ategatton by Not Youry paves teak {he

external Conlack Q VQvver ercounteve dd
Oud \ecoSe We incident involved gq VUvver

luaw ‘the Same motte Pending in tas te vorl
Qessoner Wy Qresly dicoly denied a Lier

Traal,

frei

VAR Court Wandletes o§ Wg Case wad

asain ie pe

Erred And Pe brener 15 enbidead lo am
Widteial Ye Conduct) CQ Teamer Rearing '

sin aes aris

a espe nef ep

aoe fa

Y) \o

fe

penance

eet eeph
Case LDLeve 4 GLR Decument : 1-1 Billed 48/20/21 .Pagge2A of,B6
Yaried Yo Temeve qg ying orem tok Wa)
Tepe gerly rnllvence &”
C Groond 3)

“We Cork and We YachesS Were Made Awurye oO} Wwe Presence
of QesGrwoie YoinS Joroc doving ore Aire As Uncover i&
Qorors Were aware 8 Ave sacdentd Where erternal
Contes Oreveced WW QD Memioee of Wwe egane \
E See Qhoam yp Nee DeSticy coBT + Avted SScredion Senying miotric!
RQier Joror misconduct >

The court Socled a Voir Sire & cemasning YeororS Way
wurranhked vecovge of MS Midconduct. Tndwidoal veic
Aire Sestimony CeNeared® Ivovory Stata \wey Cos lA

CRM Like and Emon Kal, Yous \AQ tk Qrocesd ot questioning
Yoror DH on Wo Alo) So remain Mas eal Tm Parc biel Wi
QuarSiay Qrrase S vexed Was * ar. deaale S07’

Qe ronec Worrs argue Amor Yvoror B Cespone Qreved that
miscondick & doroc bh Win Ane extermal Con tack jncidenH
Sxgesed Yo at Excee’ one Qvtot ok Awe. Qone \ aMected
We decssion making OY Jorer , Cove aches +6
Keel Ww Qo ole Dias Dvoror denied Qe BYionec Effective
ASGistoarer of counsel and oe. Vee Stel with io. Tmpartic |
vey.

(s9 Even Oo Single Yoror Imguckality 1b overcome by
Sudh an external influence Ame delendant rignts Fo an
Tmowkal Jury hoaS loeen Compromised i- UMIed States U:
lowSsen GIT Fd 629 644-49 Cureir 2012)

0) Xs A DY Mendant Suh amendment Cant te Acces by Ae Fm partre
ory 15 Vgclated a an inllvence ov'side tre deny —
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 25 of 66

Ac\\\nerokve Qrocess » A So- Cried "Beer wMvence atlects
Ane Qery AeciSion tre cing Barnes Vs oy nec , 15| Bad 227
Wo, YLir 2oid D.

Te Maintern a Claim Anat a biased Juror Ore dodice de ele
Ror Ane grr gose oS Monniaining orn inetteckKve ofSistendeé of
Counsel Claim a \naloerd Qe KHenem mvus+ Show that dive:
Jorer Way actually biased garish tree See - hughes VU.
Vailed Shales 2595 F.3d 453 b&Mcic 2001 _)

Dedense Conse) Peocrmace Yen\ ‘OLloW we ~Feasonalble

Shendurd | When he dQ nok move to dhe Court to remove

A Qvssidvle loads Qeror Mak wan Tmproperly wllected by

On SKIERAL Contact’ nak indlencedd Wis decision mailer

TWiys 19 Shown —— Aue time Juror Were Selected vp

Until the date of voirdire aller the misconduct of Juror-

Ps

Jorecy were ASkeaA the Same aveshon dhat were aS$ked

at Jury Steckon OF “ene yeu AS MH Jurem Semair Pair

OMe Imoartiale At Fhe Voir dire in qeeshon avler the

miscenduct loeSeore Qurmrs Were asked can they aD Jers

comain Sarr and Tm partals They were Pirgt asked were

Mey qQwart of Ane incerdent a\\egdedt oy Qa Member

at Aue ery s devon Th reoti lied Ve ways Qware

loX Awe tau Atent: Jooor G Cys H NoneSt Clear

a certean TES pense - gyaiibying Pvrase ok “ys Ihink So %
Qa t ‘Yo AMe Question Can We aS A Jorerm Temam Pair and

Tmgarhal. Voror answer Came Crem, jue Coot of
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 26 of 66

tour Yeeling AMat Qe Fone Wost& ALHVE Ve Wwe

Qredudscen ly alSected ‘oy we misconduct GL Soren A

—Qand. Acsal Counsel. Sve roc A Conduct of Spreading CMe cer tion 5
of a Possible axtemor fo jamper With a Juror outside

Awe Covrt house

Somewhere bebween ery Selechon - VP ont the Vor
dice aller tue miscondoct of Qoror Ae Quror became

UACe chain to Te main Ou and atm Por tia |.

Dekense. Counse) olodectkd Yo jne dveory CeSporse the

Parkes apgorecwhed Ane Spar Where Gounge! eAglaned hs$
Sodeckion Ame cour’ Mnen made tne decision to Simply
TR-agK Ane Qvesten. \eial Counsel Ore dy decal Skplated
Yo Without Bower \ngy eying Why Qorer %H now helt
Unceecten to be ave And Tim prcd il, Jorer &

TES OoASe Qrovided OQ Vakd& DWaSis Qe cCounse\ Xb
Cnra\\onge, Yor Cause to Steikee IWS 16 Ane time trol
Covngel Shovid \bhewe moved to due Coord Fo pemove Juror ©
and reploe Wim Wh an Alternate AS dhe Court heS
Exercised discretion 4 femove and cePiace Juror A
rat cavsed WS voic Are wKeewwde of migconduct.
‘ 4 .
Juror BieS- V4 a State of mind Jhat leads +o the
a Anad Ane Qorer Wit nok ack With Entire

Tm gam dally United : NV. torres, 12% F.3d 38, 43
2tac Iga.) De sermingiag Whence aA Duroc 4 otagsed 15

Qa AMith \noW &U Ee Reena We Jo ror rieix| be Unaware

May — Bucky Gcodem Jaq WOrhoree ley Se» -

of WS — oc mop We
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 27 of 66

Smith V. OW PS #85 ws goog, 28i-on fom Sot
940, 7/ Led 2h 19 -C19S2D.

Qvrer lwtas ley Empricaton 16 possible i iS dic Vatinred
And vesSecved Vor extreme Stabions” Smith 455 Ws
OAs 222-23 Coconner wo. Concurring >) The fier USUal
“remedy Qor A\V\egqu Hon ON Sorec Packiality 1S oO
eae TA Wwe AY Ac Vendant+ has he Op Pertun: ty

ho Grove actual lovnS” pod Ax 2AS Cmadecity Opinio )-

Jeror OB andSwereda be Covid ‘ak Nake perp TmQaetial tne
Second Sime ine Question Www adSkkd once Counsel lef} the
pace Bow can Counsel Soy win Laie asserince that Juror B
\Wuds Aot Impre Pay inWvenced \w who Qoaner IAQY ICY Ing
What @ysed durorh vncerteenty of Shad be Wed not
Sulodionbiay Swayed oy We courts.

Maeoug) CovungelS Tneompetence to Keep vA possible

Yorans dvvror Witrev' racreing Qorwer ingpirary +0 Jvrot &
UACEr Fea aby os oly por What va Mu ensecd Wi Aecision
moving » Counse\ \ett key mutters unresolved that
\uer ld endure gehwoner Ce Roc Scial ‘oy an | Fm Parra |
Quoye Wecovse We ory Were exposed 70 miScondaL
of a Qurer Whith involved Serious Bulle Behiort of oy
gossible attempt to tamper With o Juror

Five, Gourd Never intermed fhe Jury that s+ wovold or
Qs 4 nas already Conducted oa fou investigation inte the
Aledeed incident of external Confack With a Uvror~
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 28 of 66

‘and foat (+ Was vnreluded fo give the Jury

—OSSurance 1 WAS GH Mer Concidence.e See -

United Sines Vi Hal], B17 F3d $00, 05,07. Beir 20/7.)
“The district Court Conducted GQ remmer hearing wher

Cc \jower theuglt that a de Ue wie witness L iteiszeed hes—

heme oPler drial, thevgn the Cour* vitimaley determined!
Thar the Fncichat Wad % Comeudenclé.

Ve Seuome can not be met here Without CH heacing
Caoondels actions deprived ge brener o Vere drial ond
Celiealoie |@ikeckiue assistance O08 Counsel.

Covnde\ was Wen aware of tLe predudicol a Mect of
Seror B respoase the Prot time covld have Upon

Per rurery Adve gvocesS Con Stite tonal PigtaS Pertaining
fo Cemain — and Imfartia fs Counsel obJected

hur mad no Somer ASSiiStance fo pro tect fle ti Kore

ete lunch Wad 47 GCr ol Lycee ge tence.

Jorer & Mey have cConcecled hig frve Reeling §
he ewig le answered Ww realy the Ds pop me but

Only gvtag WS Wenest UnLeclain dy \n Cluenced by

misconduct Which wads not Borfed out by Cobnse [.

Had thig voir dive Ween apart of ory Seleckon Process
ands Wer was a Potenhtal uroe PebHoneH
would hove VSea WS Prawt Yo Strike Juror B

Ss Ae Proceeding S er Using dine qualifying
Qneage 0% “E twink So” fo the Qvedstion “can you a$&
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 29 of 66

Me
Sveor Temain Vue and Tmouw tal e

IQurer & Uncertainty Was not Curved bY Simply: Pe asieneg
l4ne Questions F/ad Counsel other inquiry Juror &
bncertun Ay if Wooid be Without Cc doubt Fhat

ANS mor tials by werd not be iA qyesron Nowe

(Te leave & QoS ible lore jurem on an pone | thot
word dehepming dhe ouitome of Pe boners \oe hy

IAS iA No way harm \eS% «

mys Your te ecque , “Tne incident GL Jwe Meged
extemal Corlect oot Was never investigate d

Corged ao Tmoreper ‘AS iene on a Jvrom that
would de Vioecate we cose of pelMonem. Where
Qertioner Rak Co-ConSpiraters , and ASSoctate Are
ONEged to Commit mucder Var hive “Wis and ojher

Nivlent acty Such aS "damperiag With Witnessed ,

Yiebims and Ti lecwinierwto throug the USe of rae

and threaty fo ZIntimadate- THS 15 Olle ged throws b
overemty  presgentaton , theories , and geverment Li Es S$
Testimony where fhe Word hits’” 156 transmitted ¢o

 

 

fhe Jory Doe fo JororA mriscendoet of tm propel

Fa lenin the Entire Jory of an external Contacr

ner fear OY die iwetdent one the un tend tnd

masked man, her Mnovgus duot She Wad Valteisel

lord ieouty oe Weving She Wa5 the target of Jhes
Qa Commvncation Jurech AR rencety Mis Conduct

salluenced a Jjuers decisson Making «

‘Gowe, Pe} Honer haS Shown he Prekedica | sue ol a
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 30 of 66

Qessviore ias Joroc Vuk way nok Cored do
to eaunsels Tncwm detente Mad onreliable Ad99Stince and
we Son Was OF Aobwre and Character GH to draw

inte Question Ane integrity o®& We verdset.

The Commoalailfaddec+ of We Uederrt Court

So deny @ mistrial ALlem misconduct, Teiat Counse /
TneSleckhve QysiStancé o\ Coungt | and Smo Secu ior |
Mis eeadvcr Chaim” 7 Co \leckvely deny PetiHone

OW Soh Scrq\

With Lespect to We Jurys Fanding +p Count one
Veuketcering Con SPiracs/ ~, ander Packt teecing achudty
Ane dery Youn Moitiola acts Of xeraPecing.. loith
Wiknesoe9  vithms gad Veetormuon is oe aS i ny $s, ble
to ten ™ ve incident of ive external contact
where aA Jovor beltevedA She Was Ane teacg et of Q

 

pesd. ble artemot to TAMoer lovth wad not ane
OL Wwe cage. Mul ole acts,

xi Wwe ete Way  Chollenge but ee Coun $e/'5
UN Pro lessiona errors theres a prasonhkbie Pro heloihty
We proceeding World howe been dilbvren4+, mines
| Counsel s el pica pce brmace ena Action S Faxing
og! ‘\Deneedh jhe exoectanr norm Bor ou Com Oy tank

ProXesriona le

Coxted_on the ChaimS Glove Pet herco 7S

En titied 46 a@ New trial.
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 31 of 66

* RR. Pa Seco social KAAS Con dUc+ °
Commartakue) QreQo dice a
Re RMonec VYenying ao Vet “Vesoul
“Sround 4”

“

~ Wigs DYaeSicic® Couct Rorved So Correct the b lantan

QroSecusoMa\ misconduct Yr we. Seove of tne

Vien error OnalySis,.

Being Wve in We Qyesence of Ye Jury on two

Seperate, class ions | the Goverment ortorney Used

overmend Witnessed 40 Point ov meEmbeES oh dhe
AUdrente during the terial preceeding 5.

See Qucy tetol dcansees +, Nov. iat’ o.g GY —

Gis a “Ds ” See O5hern Beasiey
Ane Yes T dco She 16 Piet Were

ZS “35 ae \e ON] Smiting ”
Awe yes’,

See also Jocy trial doanSeeipt , Vol %
Le

Q... “SWho 45 drew:
AN

ee —Swakia davi 5" |
1 Wwne e a
oe ~ How Acs Yow knew Juohn dours iS

ad

A.
Q
eee \ Saw Wim 3 aking mM We aydience
Q

eee “Ses We was ne one Inat Came ints The Courtroom

Eater im Anis ¥eh al,

Aus. YeS

Pe kMone word ACHE and assect oan dig one covid

| \oasconry deduce Wok AS vid howe Swayecd and
Tagcleds Ave Qory Verdicke and the Way they Derce! ved
AA AS Whe Aoverment Qos. Yoon and under] ying Theory
og?

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 32 of 66

se one Of A Wolent and dangerous gnan Spee’ Peal

ine “oid Yor kK money gang “1 anda that these al\eged

Members Wtre in Vogt here ig intimadate and keep

tals of AheSe inveled in Je Proceeding S Casne/~

\b be WiknegseS OF anyone else tho may have dave ‘
an Impact on the matter one way of another. (Emphasis Cd as
Even with twe Pointed oot of tne alleged gang

Member in Cfen Court; jhe Groscmant Continorsly
agsectedi Abe Whom Were in Coort and ther

SV 9esem Han Members were VsolenF, Criminals

Aad Gangerous individualS Whom Veequen ted the

Couch ve ceeding So

The geverment Cant ten “We dory one Haina and net

know Wow Predjvodice dhede OMiSfenS and actions

are to Ine Peds None $ cons fu Hema l gh om and
Gamendment guts 5 gecsscauty g

sie More Ane hed. Wrak oF vnidenti&ecad masked

Moan was “st ‘ae shgated atlesst to ghx te Jury t he

aSGu Trance Svea Gels Hone e or Yo , WiendS and

Suepectecd Were OS wok Saveltved in TWH

Xi(eges Saciden } Wilh aa orem, EV more  gmededied
Vwe  Qebitione®

Ane Mo\.% 10} 99 S1-

Qa tecence @ccycead on Ne Ay Neve Voth
Wot Couck’ 1A = Wk exevSed Q. Quer

Vas WMAiSten Avc% Awe colerence es \o Sob o
Qogn Now 'Se
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 33 of 66

Dy wed Eviden*® Wok Ahe comments Orn ire

Rare of Ave COVE MeN IT Were Yo Arow We chenton
oo We dory fo AeoveG Wed Covid nod be ovougin
derechy Vato Wheie Case Ya ChrieX ) Vex \Mey Were
Q\\owed \o Ao So WwrougM a lark asor Avenve that
Srowed GO Connechion Yo OA\ers that Were

VA MATYES ‘oU+ Pointed ovr by dete WimesieS

Nweing CLAIMING ON »

j Comments and tactics oy dre

Spusrteatel aS cw Wheel, and were Yue Sullicaandly

Ans Atse pearl

Qrede Ml a4 to Ovny| Me pebHener oo Vase trtol
c Cours must conSider dhe Yoitewringé
Dw Reqiree wn Wh We OroSecotory cemrks
May ene hak & ender Yo MibleaQd {We vr \
and gcerdudice Le accessed.
Z )\wWrelmer We TemarkKS were isolated er Xtenisive
NoSens Awe cemarkS We Stengel of Comyen tent
Qeodk Wioosoced Se THaOnSW Ke gui\t of Ane
| Aecvsed,
a) Weve Mc comments Were deecod\y Qraced
Yorlore Me Mey Xo Qoecr* astenken Yo
Ryree@ovy mmotvecs.
O95 5) We er AME gee secvterS yemoarky Wert
VAN AE A Yon WM Pro PEF Conduct of de Nense
Counmse \
| One®
() wWyrerer Corabve WGpochend Were given Yo Fhe Jurys
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 34 of 66

We Facts Fegetlee Shows the — predodice feb Lenee
Tecieved ducing Wig drial, And becewse — the

\ntegecky ay. WiS Coort 14 In Question Ar tio1er iS

Enttled © Q new teteel.
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 35 of 66

cl THE District Coort in$truc Fioa Upon Racketeering
Conspiracy rovided by the verdict form was

Error? (grove Ss)

We Ssatrick court erred by Sviam ting to Ane  dQvry moitiple
acts Wwihovk Specilicabon aS ib culowed the Qvey to
ConSider invalid Crimes aS Well oS UNcharged Crimes thar
may net had constituted a crime at all, Withovt the Wye
ok Shocks hearing activi Sully aS ae da ke Cange. , ae
[Sarge of Ne Crimes , OF MemberS of Wwe ConSpiracy iF
Cord not Sabishy Pektiongc G” _ amendment cgnt 40 grove
Cac eSSenkiel element’ of G Crime nor allow Ye Khoner
WA atcerdaace Win W5 S™* amendment radi \o Plead
Deovlo\e Jeopardy Va Me even Awere Wag ow Subsequent
ceSedy Mon Sork,

Kolve riot Ys SA mot Qrovide Pre lection of Ane oisk
nak Jorors may not lave been LnanimerS as 70 any ant
ok Ware Cranes Onacgeds ; or YroVide onsS ie APPTO prate
Senkencing ,
(See - denlencing nearing - TH,

(

\l ;
— Vre Doieict couct- “we con assume Thuk +he Jery Combet
NINN eS

neon We evibence and Irted is ov+ during the, Course

o& \nese de \ragcakioas Gad AC mode ehore Qanding by nor
Cneckng fre lyek Amat HEE Wor any evidence Sop parting the

pecd ack oh exbochen 2

es | wo Wre Yisivic® courts “weapn Seecw ladion” ThewS how
—Suth erroc Pre do &ee Qe hone. See alo Errol \a dedining
Awe \cw nak agrties Jo one of mvitivle theories
Ce Im Qodssitole ‘to *e\ comeepk 36 Distiact i a challenge d
Nie

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 36 of 66

Daed on Sollicent evidence, See alo, General Verdict

Tole Ia “Crow dkwry Vi Worlddel Gang! he \bng Ltd Tile

lpad Ye Cher colt) Ta Second crreact Seud’s

The Sueceme couch decades Age announced the So-catled

Qenera\ Verdict tole, that a new tral wi be required!

Wheve theeeS no Woy bo iknow that an invalicd Claim -

Wah Mot fhe Sole basig for a verdict F4¥6 F.3d at

(ervey and Gpotng _ vaded paol a Sundy hook Pp: lets

Assn wHaleck: , 35% us G3, 6/9,79 Sct Si7, LEAS

ad 54! Casey See alSo Unrled Stakes Vv. mekaneY V5

F.zd Yt! Wewr izl Céd wd 567,113 See 668 C1992D

an MCEKinney 4 fr‘ea| Le ConSpiracs) , Sine tat Resided the

ory thak anyone oid Pi possible overt acts Could JusLfy
tr Con$piracy . One of the inStrocdecd acts

wey Not a Ocv fer ground Qu Conspiracy Conviction , Ld. aX

}4 14-15

Q Con vicdiow

The (7e bivbrom Conviction 15 mere Clear 95 there Were Mv/4/F/e
LM Ovope theoneS fo be Con$dered anc without Specs teahe
“Whe Distinct covet Could nok Cure dhe error as #

Uno $4'tut: oneclhy did at Seatencing « And Because She
lerrol 14 one shat predodiced tre OVAcome of the Ary/

and Vs Po Ceeding $.

—PdekbheneC Conviction on Count A most be reverse of Gr—
Alternatively PettHoner Seratence on Cobnt 4 may nos

be increased beyend dire State tory maximum af pe

Nears AS 1+ AS not Ceach ApPrend: Standard.

Amends Vrotakion — TS 4 vVacoenShtoh overt Aer on legis ladure
¥99

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 37 of 66

To femove Veron due Jury the agseSmeat at Pac #5

that increase. The Pre $ceribed pene of penalties fe

Whith a Crimina | delendaat 1S Sx posed, ZA 15 clear

that Such fonts must be established by Proot be yond!

a Cesonabie doubt , S30, US$ at Yq0 Append’.
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 38 of 66

(Corsioner Conyichion Ver que) most be
VacotedS aS Ave tecord Rally +e Vadentily ‘am

Nas Qeedicate» (_groons 6

| Mackeheering Conseicacy No longer QualQieSs aS A
Come ox Wrolence hes l\avalidabing 385 97H apelication.
MMnovgh free (2 a question that “Devy Yat cking Con
SuStin a convicken aS a Valid Predicate f

Qecavse Ae Nery was given Ua’ ang veld basis Fo the
Jury te 88 "Tmidustliple, do teil” cf the Jury relied on a Valid
dasiS , hs icsmbing vacertanty caaee the record,

(Zt 16 Settled that ambign + ty Ujon the record Shovid resé
19 ab fenlan #5 ae

[peetioner Was thar ed With Molle ac/s of Violeace satlodng
‘Murder Some in Whith phe manner, fo st ales, Can nox be
Susfane! as a Crime of violence.

Fis, The Cov? Cannot Say wth absolute Certainty Phat
She evaluation of the Crimes based in Com* 2 did nor
predodice fe Jury determination ia rendering phe Verd ic”
lon the Steorm Counts

There Lore petitioner Conviction bee 92407) mos~ be

{i eversea.

—Authecities ia Suppoct

United Sates u. Davis 139 $.C+ 234, 204 LEd. wd 15VZ%F

United Stakes Ve Cree (2021)

ated SOM. Vimudin V. SeSSinnS [38 Sct, 1204 Zoo Led 2d 5H 20
United Stak& U- olan Son

united States V. HedsqueL ) eto US digt. Leyis GETI5 ,HC.3I>
‘united Stakes V,
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 39 of 66

(c_ |
he ister Court erred In denying (WoO

VO WogeresS Eudence Ww an TWhegar| Searth and Se tre

OX 2 Cacs?? (Cgroona 1)

Qebwoner aGerta and She Ccord ceNlecks 5 vhe Dishve tr
Covrk ceed on Condt4otdonal VlolakieonS and inco $iStant
ve Sng 9 deny Soka vc bien Cas Ce \nem ’

TWE District Covet CekKedS on olCccerS Woach thet occepanAs
of oO \eoy Qacked Siwer Acuca Sudden movement
Peco \ar without Some Strange 7 indication of Crimina |
ackviby. “The arbicvlated Mets Collectively could nor
have Svegied Whe OWrcerS with the rppropricte amevns
of SWS picion Necessary Vor wa SeiZure. oticers
DB Sheuccd ga Basw of Gusev By Sing Awetre
Newcle So Sige We Sliver acura Crom, \esaiay
ZS Condtwhkd oS a Seizure, oNicerS then akched
Wee Velicle and Sorround te Venrcle , O—ecers knocked
On the window te Speak to de oct pent of the
| Vewicte 4 ON qer No aAnSwer in The process of knocking
Another olbscer openrd We door and ordered pet hioneK
Onde Avery Huwkin§ our of Me Vehicle. 5 Vices
U5ee pro lpalhe Cased ot Vang, Sened\ os mMmoyr
ant wecacy, Se Ven QusSenge \vevoy Wawkiny
Was Moving aroynd and oWMicery Covid not See
im Crcaachy oSicery ogered nc, door and order
Rg \ OLY Pants Oot oS We VeWicle Which nex led
AO OMe rd Sending O rend gun onder Ye Cont
Qusgene © Seake Oe Hone C WS Qahfesied yw Avers|
Wewliay and Shien peusley. Wre Second Veride Comes
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 40 of 66

In Ay cecest as gektoner wes being loaded
Wn oo Qin Wagon So oe \eamphered fe Centre!
Dovlkings 7 Qriiex olKterS Condvcd QA  Searen ot
Qerson or Pes tione Wirten Was = ee key Fob
Qwive oer Wik We only bwbton Wale Unlocked
cA gees, NGore , Olas ASKER “XS eve Ay more
Seog j Lon Lealound o¢ uns Va Awak Veiche” ges biore TK
pesoonded “TE donk krew, DYS not my Vebicle*
—odhscer> Cored co ka deg Wet Merted gn the

Arey heora wuton TeSokeA An KOTO Ficd Deng
Tecovered. OLicars Acrepted — Qedislener Soyer , Loom
Ae Ween Stoo She Seen Teqy ean yer key 5
Xo We grey heota

The foes of tHe Cause, Police Oo icerS mere hunch
were nof Sopporke! Mn The Arvest Of Pel boner
ShoYid be dimissed oa futy of a peSienous
Tree Shevid be Suppressed «

Testimony from Two hrrestiag overs of the
Events frat led fo the Ayrest of Pet hones
Avery Hawking , and oSien [peasiey

Yar 5 of icer Hemmer |y - Direc

Qiee Aa olfscer hemmerhy , Who Were YoU wikl, at Yne Jime you mada
Ys heeest

iss Twa wiy Serqeany Mod’, FUSCA, and ocherm
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 41 of 66

> ft
Quer Aw Whok Bae of doy was Vb
Beer TY Wa wight me, LD belreve th wes agore Kimotely
Ne O\yvo Kove,

The Arcebbing OWWicery ve Set, Mn Ye dime ig
—VOoo am on Jory TA, LENS

Qiao Wert Wert You ta we CAC

esr “Tengets to Mew boon’ Qaorenge cy Seat

= Aexy-

Qu. TS Ws Sheet Wen UE

Bove Ty a Vodety dark Sheet at night sme

Chass M\re Were Any eect Vg wr On at

Ae 0, S30

Merk ollicer hemmecly . expraines io hunch +o

| ALPTOUL Wane Vehicle =

Qas So \ov were dnving by We VUwele

| A. eb Se

Qasr And What, TY any tring dh Yoo notce inside the

Newele Wea You Arve \y:

Rie XL Soseeved We Qoont Padbenger, thei Seat

eeChined and Ye y aAviked dswn and FT observed

Vre tear Qassenger ducked chun aS well into the

back Seak.

| Qase And Whak Signi Ss cance Md \jou dcaw — Wiig
Rg | hodiu dy

Le Doded of{ my Know ledge o8 Wg Arena With the Volenh

Crimes and Ye Cds Aekuity , Yoo Knew, + Seemed $05 iliOe§
3

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 42 of 66

Phat Someone Wovld duck down OS ovr Vehicle
Oudsed, , Our marke & Qalro\ Vehicle , Se \ou know We
Wanled be Het Oo And You Know nvedtirgorde, Why Someone

Wold deck down because of Presence»
1Qrev Nis You Yvelieved Juot they Weve odtem phng

to Avoid \qw enlorcemené

LAs. Yes.

- of lcer Hemmerly next teghlyes -

hi ASker CC exited dhe Vewicle and approcachi ng ae
Smeiled Bi, Phong odor of Mar: Juaner Eaiiiats Log

that Vehicle.

= Nek

Qies when You agproached Ne Apwvecs Sde Uchicle
Wral d:a You de.

Miu, DL knocked on Abe Window and Twas eee
to Speats wih Ye individvels lagide the car.
Ques Wes Mere anyone acound Ae Vehicle at this me
New ed, CGieers Thaler WeS goS:Honed on the Side
Wark, he Wwe Near Ne Radsenger Side.

NS sat Nn When \Jow Knocked On dhe window , did he

Peogle inside resend

Aess M0 Mey did not.
|) Next

Qin. An Coord \Jou a Jue driver Side See wheat
mt. HawkiaS oF mn Reasley Vere Going ingide.
Ast Tre Windows Were Pretty dark and it wad
dork OvLIsiAg | Des TL Cowrd See Mal Someone Wad
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 43 of 66

()

Nts \aying Acres “We back Seat and the Neng
Qasoenger Way Tettined back and Docking down:
Qa Ds& As Ybelravior Seem Odd to you

Ae \eS
Q.. Why
Nise Yecevde Ve Seemed Vice Meese individuals Were ying
to hide -_ US, hike L Said Matked police Vehicle
igh doug ywgye Crome it Stem Vey Were tryitig
So wide Seam 5:
a Brae OLGscer Yostec Av\A me dye Yon k Passenge
\uas Tong On WS Stomach
Qo. Na What MA Qoo and Over @MecerS do at
\Wis Qoia’s
A. % ObSecvead o Wecee Vet ver Pen VP \ne Vront
Corea gee- door and ocder Na Wuwkins Ovf of

Whe Newicle
Q Andi was wr Deabdley ordered ovt of Ine Vehicle

aS Wert
Au: es 1 Obgerve oS ccer Noses, open vp the

Tee Passenger door ond ted me beusley fo eXrk the

Vehicle:

Qerssoner Woods ATGOR wok 9 QSscer Wem erly
eomnony 4S Conteadicted ag the iets of
Wye Case are Sed + Weds lioo in te mecnine
oRcer Hemmecly Clear  Stat]eS Jhe vehicle has
dark }int jhe Street 3 pretty clark, “eres (20
Stree |:ght At deal offer Hlemmerhy gives a
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 44 of 66

Ss mbier account of Verse bot ak  Intal

me Weaner by does not Ge Josiifiahle reason
Fo approach dhe Vehicle in QVESt ors .
— “Verol Testmoay explains tha We Sow the
OLL0 puntS duck t ews the pre dence of the Police, Car
* Sot on diceet V-20 g.4”
oNSreer Nevmerhy \s ving debaiis ON the events
Wor occurred once he qoitd jhe Vehicles
¥Q.. How wer Yes olble 40 See t T4 weg dark’
Xx Naa he Windows Were Mated vk Averes \ou Knew

Some ‘gut Kenen ine SrreedS , Yeo Know Street loam pS

Aqad Sith Vice thet | An YT mean Cov SoUS|y When

We Were driving Qass Yr eould See We oviline
gt Vegoees ducking ees Lain Geom Wn Schicle

wQu. So You Werk CroSe enuvg Vek ewtn With th
deny dark and Winds Yoo Covld See Shapes of
Awe Ve Wi duals Meving ty AME Cor.

X Ka. Ye S807

he ecole Wii Wes hemmecly Yeshmony 15 now ocer
1S Shaking We Could See OVE\ne oF Yigures ducking

down, wet aAMerenee Of ein abie to See Cleary

bo only being abie to See Nigures, ofrecer reco mec ly

ASS not See Cunneinney that Would Warren’ Criming f
P4% achurhy Wis foots rm)

o Of biter Mods also Sethe Ye Me Events of the
Aeceygpe
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 45 of 66

Osco Warm Mods Legihied ne wads the dewver
Lot We velicle , AD Ne Weds driving Tast On acre street
Ae Came upon a Sitver fAcvra Wty tinted Wiadowwr
_— Svepcession Nearing om
He believed Ol Steer hemmech/ wa) Ue aeel: +0
Notice due Vehicle -
| Avs, Aol OF Gost ouEer ond TF ted bod of
| See Anem loosing back At oS, An then Cll
OX & Sudden Tey disappeerecd Qrom our line
of Sign \Ke OF View InSide the Vehicle
_Aike Mey were hs ding Gowen US
OQ... How close to dhat Venicle Were You when
\Joo OloServed WS

fies \eso then 5 Leet

IP» DO You Were deriving by if Wovid be OAc to
| Say

fuse ed
Q. Ana You Seria they discippecest om dwe ue ol
Sight Can You desrbe aS best what exactly

You Saw
Ass Vou Covid kind of See like the She peS of
dhem and they Were —- like dheir IncadS Were

p Leet, Q+ US and {wey kind of Vike ducked

egy _ down Just Ais apgeared «

~ Oscar Modi nad eorbied nat he wad less
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 46 of 66

_ then eS Veet CWIur| —_ Awe vehicle in Queshon
L¥+ was Nght Hime, Myroug ly ofCicer Noads Heo} mon
I pe. 15 Cheacly wawing Jsnub\e Seeing Wid 6misgvon

ot * You Covid Kina of See \ike ne Shapes of

Shem and vet Wey Were =~ Mike {here Veads were
| \ooicing ot 0S"

1 offscer Abas is deSeribing thet his loehavier _
Seve oGreerS ele kod Me SceLpantS Wee
— \nvoWwed® in Seme Sy 9e. oS Com inor' achiviby eran

 

 

Lave mist of its
TNS Wonch 15 based on a mere hunch orcas

Never ave teshmoay that tiney Covid See the
_ Eyes of Jv Ocwpants or Mat eye Contact Ww4g
_ Made te jaSvre she bebwier wes becerse ow

» leu CrforpenteI%;
—Acgumea f—

To Comport with the E th Amendmen? even ce
brief investigabry defention must ke Sugrrled
at least by a peasonable and articvlable Sugycion
thot fhe fecSor Seized i$ eagaged ta Chinina |
activity, Consideciny the feta ht/ of the circum —

29.4 _ Stiunces, a Cours muS*  defermine (whether Neve
Was g SuLfcent Ob Jective , faclicylarizedl beSS
1 Dae Se Specting, the Person Seized of Crimina |
achviby, Evidence that Wwevld Supart onh/
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 47 of 66

OO mere honch i6 39 Sof Crciens

 Delore an oX cer Cow, Step and Cass a ChZen

| She must Nave “reasonable and octiculable S.0$ picito”7

that The pac$or Seizes is Engaged Pn Criming (

Cctiviby 7 Reid v., geo it, 4$6,U:9 43% 740
foo, $.ct 2752, OGL. Ed 24, 0 Ciago).

ofGreer Mods next tespbys ined Ine 3 olflrcers
ger ous of Ave Vewicle aS he Stayed ia the
_ Cac Jo insure Ave Occupants — didat get out
Lan ton oc {eke Ane Cor Qad porsve aq Chase

- 6BN Cresd dc leyrou Counsel: aSkta =

1G is Sic \eu CA\S® garked Your Cac ner 40
Ldne eac in GQ Ebene dhe Sliver Acura 15 that
Correct

[Aves Ned Sic

(Qu. An i6 Yok arse in pact So that the car Cant

| Jeave On Vow»

Aes m0 {45 Josk we kiad of Stopped ie when We

Ser I+

iQ... biog ia actual (ty here becouse of the Ua/
9.9 \ou Packed Your Cove that Sliver ccover Couldnt

have,

| Aus L can co fs dendley Say at fig me LT

—(wagut Wormsed aloout Blockine tne Car So much
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 48 of 66

} Sic, as Someone Getrag out of the Veurncle
and conning 4ynat5 Why T Stayed inside the Car
put I _A\So__ Stayed Yost in Case Ivey decicide
_\o Yeu Know Wit one one of my ofheers but th |
—\wamt fo block Me car

\

“En _ordec fo detecmiae Whe ther ov pacticvlar
—@ncovuatec ConShibuteS a Seizure GQ Covet must

| Con Sider AN CireumStance  Sorreundiag the
encounter to determine Whelher the Police Cordis)
— Wwovid lave Communicated fo aA CeaSona ble person
that fhe Persona Was Not Free fo decline she

i OM icers PeQuesss | or OtherWige  fermingy te

the encounter.” Bostick, 50/ US at 434.

j A Court Cendsiders A Number ak a ia de ferming

Whether an officers Conduct Convey 0 a _redsonabe

person that he was not free lo leave. TheSe inctude

_\yut ace not timed bo, the Number of police

i ple Sout during the encounter, Whe they they

| were ia _unitorm or d's played their wea pons

Whe ther they fouched the de fertala re whether

| 7 hey abempted + block his de pachote or
YR \O_| restrain his moverren*, Whether the oPfiearé

 Owestion Was Non- threatening Gad Whe thes

| tne) treated dhe defendant ag thove by qhey
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 49 of 66

! $¥§ pected lim ob Erieq eh achviby talker than
j ees ing dre encoinler ag ovkine in_natore ” gray
($%3, F.2d at 322-23.

| Meer Mods Jeet mony 14 Contradicteda with WS

J Aeiwl lestmeny on direct OMCseer flodi Sdated
* We Cotneprnered jhe Vehial® 4 Wren Whe 3 OfSitecs
| yes ov+ , WiS Ceason Abr: doing Seo was bo aS5ure

| Noboody get out and ran Gr Sianded the Car and
eed , he Sat \nece Vor & min then exited os elf
once We ConQrmecd wer due Veniele was ao going te

i leave.

Accordiag ly bi love the Verbal encohnter began fits
Cased lacked a tradi fional hallmark of police —

| Citizen Con Sen Sve! encounter, fhe Seemingly footing
| 29 Aroath of the police officer,

| This was not a fovtine encounter , bu? one targeted
Lol Criminal Gctivihy tyithout Saronger indicetion of
So particu lary Significant given that olbcers bhcked
perhoners Car to eflectAte the encounter

pg Ths holding Comports With that of numerov §
_ Other Courts, Considering Simi la facts.
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 50 of 66

See ey ,Uiiled Shakes uv. See STH MB F3d 304 313
(cic Yood),, given re Yack Wear tre oflicer lnlockedt
Awe de Cendant eae Qacked Car with Wis marked
| gorice Car, A Teadenable person in his Posihon _
| Wwourd vst Veer Gree to leave -(vnited States V:
LV. keer $11 F2d (394, 1386-91,4 cir 19D)
L Fever Sing AHiricd Coots We ding Shot _polece laleckage
1 of dVendant , Wo Covid \nwe Arven around tre
_ Porice Cac twas not celentien becouse olSicers
-acriviag Va paWerm and Marked golite Cac  UNQues tien ably
Appeared 0 we cling ta an oMVicial capacity ancl
I \aStead O% Waiting ct the tad Side blocked
| de Vendants Cac thv§ fue PEcespiteding, 4+he.
_conVeontation, See, Daley vs Slate $42 A.2d BTo
| 314 del 200 b) | Gooruasaae Cond\v ding Vet When
_Porice oicers Aygeroached de Cendant Cor vith dheir
loa.dges and Clashbiquts Ver ravine Parked {heir
_ Vehicle , So. te Prevent de Sendai Viens driving Quay
i GR Seizwre Wad tohen Place Qo the povps $e ot
Quan amend ment analy oS: Me chesney Vv. Stute IE
p26 lo , 015 Cwyo. 1991 noting fact Phat of Picoy
' Blocked ‘a de lendant Cor had been E encl Su Piicent
_fo_ Gnskhle Q Seizure.

Ys \Z LV otiver ore —
| ov scers Ya elnaueie APECeach Conghituted as being
detaneda And A Ceasmabie. peribn Wovid Not Coe |
]

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 51 of 66

I Veee Ye leave.) ovbicers ONE KT eS ber tind
Dlecked in and aver rvoghed OCce pants From
de Pacture.
Sared on lhe lotaltty of Ine Suets, the time of
Night O. Sitee’ wilh wo \q ty Ov legally packtd
Werwele Wihw uted Winder S , And Ane oWGcers
Own Langqv te of See ng » Thaundeurs Shadows , dhapeS
Stowe HeS | Gnd cot ine 6S Veguaes, 0 Micers
Covid not we \eo% Wes Se Movement of dhe
» Ocevpants Were ‘© auerd \aw enkorcement
_ CeVlectively Covid nok Supported MV icerS with the
| aggre pate dv5theatiwea to comply (uta the yth
Amendment:
| luhe Ther OL Encounter Was Wecome a Seizure
cle pends on he offrcerS 6bdective behavior nof any
_ Svbvective Suspicion of Criminal  achurby:

Off rcers mere hunch , aad approach fo Dice
Aa en Cour ter—, can ner ke Juoselred
obfrcers Never Seen any $v5 prcion $ LAems
OC Contraband _a55 between phe HondS ot the
| [745 Sengers Inside the Vehicle | Throvgt o thicers
pwn kskmony fey Covid hardly See at all

p44 1b Off ce Show of Qu thority do blockk fhe Shiver
Acura Loven de purhure then Serpgond Jhe iehicle and
Dont allow occupants Lonoré _ oitre ollicer
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 52 of 66

wiih AS a equal Hawt +o gre tech ye
_ Qvesheaner, officers Cpentda Sue door and
Ordso Occupants vt. Al\ Condtith bed a ‘ega |
_ Sesture Loe Sere 6k rcerS had any wot freution
i Voc doing So Nwwiehn Wag Youth Qmend ment
_ Notation.
\ “While Such a Bea dettaton ees not Cequire
_ Preloarsbe Cavse jis dOed Nequire Something me re
i twan on inchoate ana Pacbcvlatized Su Svton@ Or
| \nunch —! United States Vi Sprinkle , lob F: 3d 6/3
| Gt Gove i441) Gvokiag tecry 492, 0.5 af 27.

W

Tn Wooler Onited States vs Gosier Ine Vorth

Cacceit Cavdions Agounst ASSuming that oo loag

| Wee Of Srnpcend actrvities torn Ihe whole

i Package into a CéaSenable Sus preten fo Step
Simeone, UNiled Shales ui Voter G3Y F.3d 243

299 (4 cir 2611D

| Qased on t\e facts officers Seized Pet herer
Nox bere Iaey hed cuay Josplretion Loe doing
| Se whien wus a ourth amendent violation

4 \4 i un” Ted Slates of amerite Weedecck A Jones
697% F394 243 Yo cir wie D>

T
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 53 of 66

Sac of Nopeo| MYorney Comma atiue/

Pewlodiced Qe Vdiner (.gend %)
Ageent Sountel, Sec lbemnos Quan ye low &
Strandard of ransornboleness. Course | Gaited te
Vie a notce of Appel, Once Petitioner dicect
goes Stage way deciad. Oe tfione Tequesfed that
Guadet Ge a notre of Appel leery that of
Telverriag en onc, drier do AWig Counsel has Shoun
aA wh of onreliale  WStopees inStances That
hove Oredodice Oebibioneh.

| AHached, Are Corrosponecss hedweer
fle Horer and mn mate &. Half

| Exhibit 5 I“ 4 Soparts fabibione Claim
that (ovn se proidicaly Cattedl to te

| Notice of Ap pect , Thut yous requested by
| Pet tioner.

Exhibit |
On Aug. 25,2020, finer feceved g
= Mex. | UG ax me. Macc 4 ha! fat The
Qoy \ Qooct Cirewit of appeals hes al Qe mecl
the Convictions cmd Sentences MA Hall then
Went On fo asic What pebibiong Wish olneg
Ar 4his point note mobail \nbocmed  Pettborem
dhe fourth Circut dec'sion b days late, decrsivn Avg [42070
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 54 of 66

Avg 1b, tozo - Exh 2

LPeVriongc eX patas Yow Wal Met ype wil
—Conrtiave eo Vy i Det soner OSKS my:

| Bedi do Send We gtvement Te Spon $e

“Ao WS ics ote Pet bone — Never

_ Peceivedhs Qe* ‘Novel  A\S0 ‘yn Sormed My
_Wa\\ deer OW Avy ‘Ol; dozph We Win inQorm
Lincs hall Whak he wished dene at fig fime.

 

 

_ Mog 28, 2020 Ex\s\oi'+ a

| petitioner Pequested yrs atl yout he wish f4
have on releswing En booe + fiut Me Era!
_Weat Vn anSwered ,

 

_Avg O\, ZozZo0- Exhibit Y

! Pe tidiorer requested Agata that he Wish +0
have ao Te< hearing En banc. Smt _alfr
West Unanswered

| These's Nequest Were ode jin the time
Q4L Wrame of Pebiteress 9 day $ fo Lite
Q_potke of appa [ PehHorer Wet on oud
Sento brief fo Suppd his feason 4
Sie ce Peering En bonce The Souriw Caccuit
denied Qeditiedt’s motion er rhmely
: Qebhonel rots co. \ettec +0 \he (orby
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 55 of 66

| Carenit Yor TeconDderardon Qe ¥sove
Oh\ocleA  Ematts fo me hall Where nt
_Pequested two dimes Qor Coonge | do Gre OA
Nokice OF AVfeal « becawse OF AWS fhe
| oot Crrcey+ Te conGidered  jrere decision
hase of Aus cnlormation And Send Ov
Mandate which CoWnsel never Sent Pet Hea
Me. Wall Oredodiced _detitmac Mohts
which Oe Horner Nghts \o re Lo Ave
_ Supreme Court was Alsa denied prtibiene
has only Completed he grade , Never
Treen Yo Ye Vederol  Uistriee Court Ont |
dns dime of arrest, So The Stages of
| Mars ACY on Younalter Yo Pebitioner¢

oor So WS \acom ge ten ce oS Counsel , Wis
aChionS hook een wnateltable. AtHached also
Ace Conrtocts lorhween mere hort and Petitioners
‘Counsel Commaiadvelly have oVected anc
Qredodiced wer Qe ddoneG
6

Qa _ Roge - \ Shards en 4-9-2019
Ret oner aoks mr Hall Aid he received cra
tranSenpt-
| Q- 2Y- 20/9
“Me. Hell sa foomes Petitioner thar Ww had received
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 56 of 66

I \eveh Yranscripr ond Nae a6, nega fo read them
_Pelwerer Ve Sponeds ASK ay yo receive OO CoPie
LOX Scuateri pt 05 Seon aS possible. |
_lo-22- 2019

mc. Woll_, antormes De bite ne > ot the ¥osves

_ We See's and Witt look co Zad dime, to See it
Oiners Aceded Se le added,

to-22- 2014 f page 2

i Qeritione f TeSpendes SaAUscring OV Copy ot

1 trante.cgt

| ~Zop ot page Z- 0-25 -ZolF

mr, Hall, ‘in VonmeS Pc Hho Jerat Soon Serial
| Gre loking Sent to the Warden
_/o-Di- 20/9 -

_ pettioner, informes Counsel that he has Saoken
to the warden and Wig vate manger” whith both
Dated that transcripts Covid be Sent to

“iamate 5 directly and thet the y did not feceave

i SILI

gh _Liked-20/9 dad

mec. hall tenes that the package of tron Ser
hes been re Poseel by the Marl Peom ond he
Wilt dey 40 pe Solve the coablict with the Coyré
[les ond the prion Pvles.
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 57 of 66

M-4- 2014 9%
Oe troner asks wWhwn iS he nities dus
Ltwcs Meu) Ce Spendes Nov. 267"
PeymRoneT 05KS When Wit We CeCeive Fue Fede
\ronSerngt ond nat ke would Kke anofuer Axe
jo haw hae to revtew hem.
My. hell , ceSpondeS that dranserpr Will crmve
Saborday and he Will tequege another CXF.
[\\-\3- ‘A 2
eke Emtig a st of Qages Missing
com Ae Aevat Yeunseripf Which clude OYerting

And CloSin Stale ments Pefioner  AlSo
S\aVormes Mars Watt qhat dhere are Dm portant
—¥Ssvey that he Wwovid Ike added  beraSe if
they are not added now, later on they wil/
Not be able to be added:
| ~7-15- 2020 paye q

yy | Pe hhonec, ASKS Mp hall has ingre ‘oxen Gn
Update in the precediling 55 And hag the goverrert—
{Tes pandeck 10 iS bevel.
| i-2 7 2020 gt
me. Hall States ke Will Send the goverment le Sores
GAS Aur Here novpdale.

 
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 58 of 66

124-2020 dq 5

Pe Hones ses me. hat Yank You ond to be

- Careloi Ya tne pandemic.

Qed ioner , SKS Poe XA Copie ot Jory NSbrvucdionS
| When he Sends dhe Gevedinent fe Spondes »

i $-25- C020 0:49

me Hort inQrmes due petitenec that dhe Yoordu

Circuit ob Apyeals OMsemwd hig Convicdin and
| Sentence

lb 2eZo Pages ~ 4- \o

_ Ale EX plain aloove Wty, are Exhibit 2-4

Le. Ball has denied Qe rssoner re Tygur_ 40

} Elles Mur ASS3 Stone ok Coun Sel, Tnreugh mr.
Hall gctions of Soivig Jo Vive & potice oF avpea|
Mc. oll Ad nok Send MiPing Yan Seniot5, he
did not Seach 4he Jever ments TUS pondes fo Petbicaer
| brie’ of Aeech Q poral. Whi laithout Pet tione

_ Can Only Dremeaorel fur dS MdKon Uidev—

dal ! 29 US. C 2255 409¢ the 6 ,

T Wovtd ike to Q\$o__ note mr. Hall did no
_<eSpond. a Second time”? the brief done by
_ the govectnnt. “These docuren £5 Con not be
_ futon the Geese bar fo Which Doliteney” newer
_feceived. Jue 1) Counse/§ DP urbs ,
|
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 59 of 66

Comma\alively Counse( Woy deprived Pel Koaer
Cat5.

—No fice

| Tr Wevid Vice dhe Court jo knew at thiy dime
Lof Aes claim the doit 36 on promt heb 24
Lheuc eck dewn dve + qn ovtbreak , damates
Lact enly alle to dake ao Shower Mon. weas. p.
Prone Calls , emails pand @& ow hbtary and
Nek VSodble «

| E Peay fais Couch joky niolne of de Shress
of not Woeing OvbIe_ to _put Vio motion together
Cor CMY erase oF “Ang, Qandemic And Counte lS
usted aehion.

+

+e

Ww
Qs\

Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 60 of 66

\\ if
Tilega| Sen tence

Cg una qa)

Evidence presented ab trial wos inguMseent be

Sveeet tne  disterck Courts Vending Os Sentencing

wot ee Sone Committ S We Merde o} “Vy rene Sev trence
AS Wert as Yor Me Seek Ane goverment did nob attempt

fo Prove dnl Qe Hone r Committed Ane morder o

ir. Severence OCT Ave attempied Murders of

Mer. Ore Don of MS, VYaatter Stene, Ver Awe Sen Jeneed
Imgesee Were ‘pod OreSeared and ose Upon Some
AnoWwer Competing Qactor 15 that ive Qekhoner

was Nok Combftcled of Ascharging ar {we Se

of Oo Yureeron. as WW celardeS 40 We inShwt see
oXense, Ved Yreare Wan nei age \scarion ot

Qa Cress re Yerence & 2A. \ aoo\iesd ‘oy Xv Cort
NOicl SA torn gowe Wwe gpebhoner a Yonse offense leve }
oS > On AW VWSIed Counts Whtceh Calouolated With
Woge Yer re Same SuboSrantiaty sncrensed  gelikoacr
Sentence and Yicedbly Violwt]ed Wid 6 ond U™ amendment
ants, See, Memittian Ns deansylwania , 477 US 7T lh

S$.ct 2411 C19 $e)

“ne Goverment Nerec Mey Aeie Hocden oe We
ndechnyiay Ochyity Nie hee degree Mmorder as te
Le xquice sd Qemenahs of We Shabole Were nok met.

Yn = Yor Wwe Court fo allow We gove Cment
No cemeve \ve Yona @kment5 Xo Sanky Qaegk deg fee
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 61 of 66

Murder ond Artempied Vast degree Merde

ANd not Allow Pebittoner A” Ruse tei |

95 Qeedvaidal s

The Coure+ Allowed de Goverment to Pvesent

to the Jury Cen Spiracy fo mocder theory

and Ger oH Second bite ab Fe ANP le

OF Sentencing yo \a Veale ask the @ Covre feo Ps rel
Qe Viren on vn oc Kin mn Sewverence and did
\ Magt Shoot me. gresten ond MS, other tiene.

We asverme nT WA Open Statement | Sn Weta AW
\ a
dory Ts GS Ak O& Murder Antal” |

Vo\vowing Ane Se ok Wwe V nding’ AN

Molina Marhinez Vi Waed States 16 Scr 133% (2016)
Qepying Feds A. Crim, 0. SU) Wren a defendaat

\S Senlence Unda AN Weorrectd Quads ine CONDE , Showing
Predu dice be\ond \we Vet Heb erroneoss and Wighe
Sentence Tange Ihe @rror itSe\P Cool ond mod olen Would
oe Sodlcfent to Skew  recsonalole Qrolpoios \+y ola
AMenen*® ovtcome Aosent the error.

VMR Prolblem (A AWG CoS Noecpns With the verdict (hove
Pye Sh, Onder \ve general Verdse* oS Dackeleering
Ron S piracy ) tre Sury WwaS required No Mecke
Nin dteg§ aS +o Whelver {Wc recketerin achvity
wvoWwed dcyree Murder are deqvee murde® aS Well
AS Over cygsB Violen’ och. Vhe Verdick Yorm doey
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 62 of 66

Ney vequice \we, Yvvy| Yo Yen 0S Wowick Viclend achkS
Were CeaSonorsry Vorgeecible to de Yelittoners

“Wre Senhenc® in Qeditioner CoSe wed grocedurealy
Un reanSonewdole  ‘necasse Are briwl Cour Daee ibs
QvsdeXine on WS \eck of Soene \nrormakion -

“Yre Court Records aN Vvndiag Qe ons Aid in Yaad
Vea me. Severente,
We covet Sanding Yoo oa Wideo of Wwe Sheakiag
mins Npeher® Me: Seerence 3S Kied IS A Vergen Wik
A WosS. on Some Hype C8 Loca overt Ye Court
Yep NoSetson\y Sdavee  dedlrronee “mated be Sane
Sree lott} and We Some Complexten” Which nerthe
3S Seeablee
No Yorengtc Evidence wads Qresented | No eye WitnesSeS
Were Coted fo tre Stand | Nor Were ony ok +e
OCiMar \esrigntors to erhver ot \ve Shoo Sue,
Cole So We Shand.
Whe Ysertey Serr Onded Vaited StodeS Sentertlysy Guideline
On We nckarges moder and Artemoted merder
| Ww Alnout patting their dheory fo fle test be Ire the Jory
or eatin Wwe Suey to State What Vachss Wey weve
Adeginy wy a Aeciston on. Mecowdse dre Qery 1 morde™
Pry’> OG a Veskt Weerieg Govity Ave Coock mode a erroneov)
Soding Rat We pnt, Geverence Mocdcr Was Avrvatl
Cammited bY Pelioner ant lease quite\me gs On that
merdr, — “Nowaa oh

Tene bere Yuu Sentencing ways boty Gob Slanbuly and
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 63 of 66

Proae dora Vedicient,
| S wines proed -
“Vee now md ever Sis, \onraseape ok Ye \eoea\
Sadho And Ae \awd ALLY og \o Sewne Ceo Conspiracy
No lenges ConShitote Q COV, Ye \wasckmen+
\ndvacd Yous Aouy COMES AS WEL OS d\eged \io\eut
enced , Wri Under AowiS and So many/ Olver Corrs
CoseS in We Wake of We verdic’ Wak deals With
92HC) <ase5 where tre ferm in aid of rocket heering 7
language Drom. WUtolent Crimes jn aid at TaOke ering cur
| Or Vicar Suggesty aA Connection \etween dhe Conduct
NS we douiS 135 S.ct 2HS 1, te crimes Cre ged does
pot weet the required Clement> fe Sock! sy the
Neadings oy she WS Supreme court in apprendt and
| oecause of IS York® ve Stato tory Moi num Sentenced
Ailowed S Zo YearS an not that of We wheh (5
Dow TMescaly Tmoceged Upon Ye Hbne
ay asbertled by ve 3 Nersanawbinn OV MoeritieS
ICsseS \neteine The Kindrag3 \oetag direc teSuit
OX Amat of Qohnson, Dinan, and dovts aS well ag
NwmMereds 6itver legu\ orecedence war gees +e
Pgh ve heart of 4uis matter and the Sentence DImprsed-
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 64 of 66

Con CloSion
Se

for fhe re. goin leasons, Movant requests
that the Court grant this motion DO -
WelboeaS Coteus, and Movant also asgl<$
AWis Covet to excuse tne bypo errors becavie
Lin also

Not ony am 2 a leymen at law,

Not an typist ner a Clerical EX pert,

where lore, Movant Pray that this  Heforable
Cov nk grant Wm fe ewe Uwdec280-9C, GS 1255
bo Nacerse j Se+ AaSvdAe 7, oe Coe crec+ Conviekwon

And Sentence ‘

Respect
Sth my \ec )
Vu By, fc
Vreven Q Deas\ey
Qo Se,
Kes: no. C3ete~eF1
$0 Wecceary
Qo Cox ‘Sooo
gine Knok Ky Y2635
Case 1:21-cv-02142-GLR Document 1-1 Filed 08/20/21 Page 65 of 66

—_— N ‘ ‘ Vi
\AKe = Jo Dic ial Nokee

| LurSoan* Vo fea. %. Eula. 201 (a>
Red vionec, Caqutst Yuat AWS \onorable  Coore
Peake Qudrcial nobee” 40 we incorrect
v. dling Tange. , OS We ay We Veet Ane
Qe Ki Nionee Pove A WS Ve Yio \wiihou+ any
\egu\ \ne lo OF We lectels Sob mitted by
My_Alsorney a _TeSgonSe othe penn
and
Same \S ‘being Aone, grematurely and
Lc Wye order ved by Aws Court ag Well
1 oS Qeb-tonec$ Lo hred memory of We asda
1 Qto ceedings and “Vrongcrve ks rie’. \aihic |
AEA lorie! Awad =e wah given oy aHtorney of
fecotd. nok Lith Standing swe Meek ved due +o
Ane Current Pandemic my teSouresS to tne
law Woracy Gre ated ag ane iadtitu ben 15
meray mods Ved Schedule  Whith Permit Q_2 Wwur
— Windsw Yor ErisaaecS So Shower , Cali heme

Horie Whi Ch ‘ \ atSo pever receive

_ReSeewrtlhy \eqes\ work as wel aS emoul ad
Ay Yo do over Xm P orobent Awng§ . Soin that
XY Nein Submis Ane most een ive
TeQyest Qossicdole . =
Leoged uy Jawa

“yrevon QL. Beas ley
, Req no. 30 4o- 037
Wied unider Sle U5.P_ mecrear Y |

omg 0 “ne EMOF ky

(2 USC i146) QP ek, 300, #7 42635
Case 1:21-cv-02142-GLR Document1-1 Filed 08/20/21 Page 66 of 66

Cer\\ ak! cate ak Service

 

i= YVeevon @, Geasiey , Go heceloy cecks ty
Anotk © Secved ew Cok 6X Wis (Moko A bo
Nacate p2eS EGS OF Cogrech Sentence ony Conuied+oy
QurSoant So UH V-5.C @255__ by ve Way
| oY \).5. QoS\o\ Deevice ) Pre gard Dory class
- Qodrage ‘ox Basing QA Coy oF \nShon t dektion
AA Abe \aStidy Kener legal mall System herve
AY USP Mecreary Ov $= toh) to pe
i Ae \wered So Awe Clerk ob Wit Courk ae
The Disreek Cover of mow \and ak Del ¥wor@
NocatedS ab__\ol ws \ombard Street _, BHolbimene ma
ir \ , Wwity We Ceqyeg Amat op Copy ok
Same low Yorwarded Yo oa garteS ob  ceeerd
Aion Wee Coury EcS System ,
RD attest War oaWeremention 4 Woe and
—Gecevrake ond Solbdeck \g gerotty ok Per Jury
Qos Vue Ub. 0'S-c V4,

Frespecd uit
im

Trevey beagle Y
630 Yo-037
Sp Mecreary

fo box 3000
Pre }xnot ky Y26 335,
